DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1,14 the claimed limitation “ a bitwidth of the first indicator field is based on at least one or more parameters” is not clearly addressed.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-10,12-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pat.11,356,979) in view of Miao ( US Pub.2020/0396040).
In claims 1,2,3,7,14,15,16, 20 He et al. discloses a method comprising:
receiving, by a wireless user device from a base station, one or more PDCCH signals indicating one or more parameters associated with sidelink communication between wireless user devices (see fig.8; col.14; lines 15-40; a UE 802 receives/detects DCI format in PDCCH 811 from a BS 801 allocating sidelink resources for PSSCH transmission);
receiving, from the base station, sidelink downlink control information (SL DCI)
comprising a first indicator field that indicates a sidelink hybrid automatic repeat request (HARQ) feedback timing (see fig.36; steps 3610, 3630; col.50; lines 52-60; the UE receives slots offsets value including a first slot receiving PSSCH and a second slot with resource for transmitting HARQ over PSFCH (a first indicator field indicating HARQ feedback timing and timing offset as required in claim 2);
based on the SL DCI, transmitting, to a second wireless user device, a first sidelink
signal (see fig.8; col.14; lines 30-37; the UE 802 transmits a PSSCH 813 to UE 803 through the allocated sidelink resource); during a first time interval, receiving, from the second wireless user device, first sidelink HARQ feedback information responsive to the first sidelink signal (see fig.8; col.14; lines 42-47; the UE 802 receives HARQ over PSFCH 814 in the second slot (a first time interval) as shown in col.50; lines 56-61; fig.36);
determining, based on the sidelink HARQ feedback timing and based on the first time interval, a second time interval to transmit, to the base station, the first sidelink HARQ feedback information (see fig.8; col.14; lines 46-48; the UE 802 reports HARQ information to the BS 801 in PUSCH transmission 815 Obviously at a later time period ( a second time period) after receiving the HARQ from UE 803).
He et al. further discloses a RRC signal received from a base station (see col.38; lines 19-24; sidelink parameters are configured to UE by RRC established with eNB). But He et al. does not disclose a bitwidth of the first indicator field is based on at least one of the one or more parameters. 
Miao et al. discloses in fig.3; step 302; par[0076] a UE receives RRC from a NodeB containing sidelink communication parameters (RRC signals indicating parameters associated with sidelink communication) such as slots parameters for transmission of HARQ by the UE on a PSFCH in response to receiving PSSCH ( a first indication field indicates a sidelink HARQ feedback timing).
 In par[0055-0058,064] the RRC parameters includes a range of slots from SlotOffsetMin to slotOffsetMax  as required by claims 2,7,20 ( timing offset between the first time interval and second time interval) to report HARQ feedback in a slot n+a ; and a length of bitmap called “slotBitmap parameter” defines the set of slots where the PSFCH are allocated  (bitwidth of the first indicator field is based on parameters). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Miao et al. with that of He et al. to use the RRC signaling to allocate sidelink transmission indicating the slot timing to report the HARQ feedback over PSFCH.  
In claim 8, He et al. discloses transmitting the first sidelink signal comprises transmitting the first sidelink signal via a physical sidelink shared channel (PSSCH) ( see fig.8; col.14; lines 30-35; the UE 802 transmits PSSCH 813 to UE 803 through the allocated sidelink resource);
the first time interval corresponds to a physical sidelink feedback channel (PSFCH) reception slot ( see fig.36; step 3630; col.50; lines 52-60; the Ue determines a second slot as an earliest slot ( claimed first time interval) for transmission HARQ over PSFCH); and the second time interval corresponds to an uplink slot or a slot comprising one or more uplink symbols (see fig.8; col.14; lines 46-48; the UE 802 reports HARQ information to the BS 801 in PUSCH transmission 815 Obviously at a later time period ( a second time period) after receiving the HARQ from UE 803).
In claim 19, He et al. discloses the SL DCI further comprise a physical
uplink control channel (PUCCH) resource indicator field indicating one or more uplink
resources for transmitting the first sidelink HARQ feedback information to the base station (see fig.8; col.14; lines 46-49; UE 802 reports HARQ feedback to ENodeB 801 in PUCCH transmission 815).
In claim 17, He et al. discloses the value of the first indicator field is associated with a quantity of slots between a first slot comprising the first time interval and a second slot comprising the second time interval (see fig.36; col.50; lines 52-63; the slot offset value includes a first slot to receive PSSCH and a second slot used to transmit HARQ over PSFCH).
In claim 18, He et al. does not disclose the RRC received from the base station indicating at least one of: one or more semi-static sidelink transmission resources; or
a slot of a time window for transmitting sidelink HARQ feedback information
to the base station. Miao discloses in fig.3; step 302; par[0076] a UE receives RRC from a NodeB containing sidelink communication parameters. In par[0064], the sidelink communication parameters comprises timing window from a slotoffsetMin indicating the slot of received PDSSCH and slotoffsetMax indicating the slot used to transmit HARQ). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Miao with that of He et al. to indicate a time window of slots including a slot for the Ue to receive PSSCH and a slot to transmit HARQ over PSFCH.
In claim 9, He et al. discloses receiving, from the base station, second SL DCI comprising a second indicator field that indicates a second sidelink HARQ feedback timing (see fig.8; col.14; lines 58-67; after receiving the HARQ report from the UE 802, the eNB 801 transmits PDCCH 816 to UE 802 to retransmit PSSCH);
based on the second SL DCI, transmitting, to a second wireless user device or a third
wireless user device, a second sidelink signal (see col.14; lines 60-67; the UE 802 transmits in the PSSCH 818 incorrectly decoded CBG 821,823,824 to UE 803 using the sidelink resources allocated by the eNB 801); 
during a third time interval, receiving second sidelink HARQ feedback information
responsive to the second sidelink signal (see col.50; lines 55-62; again in steps 3630&3640 of fig.36 and fig.8; step 814; col.14; lines 42-47, the Ue determines a second slot to transmit HARQ over PSFCH);
determining, based on the second sidelink HARQ feedback timing and based on the
third time interval, the second time interval to transmit the second sidelink HARQ feedback information (see col.50; lines 55-62; again in steps 3630&3640 of fig.36, the Ue determines a second slot to transmit HARQ over PSFCH); and
during the second time interval, transmitting, to the base station, the second sidelink
HARQ feedback information (see fig.8, step 815; col.14; lines 45-50; the UE 802 retransmits HARQ to serving BS). 
In claim 10, He et al. discloses the first sidelink HARQ feedback information and the second sidelink HARQ feedback information are multiplexed ( see col.27; line 60 to col.28; line 3; the Rx UE reports multipe HARQ bits ( multiplexing HARQ Information) to the TX UE associated with multiple PSFCH slots).
In claim 12, He et al. discloses the SL DCI indicates a slot, in the time window, for transmitting the first sidelink HARQ feedback information to the base station ( see fig.8; col.14; lines 15-38; the DCI in the PDCCH comprises resource for PSSCH transmission  so the UE 802 can transmit PSSCH to the UE 803 over the allocated resource). He et al.  does not disclose the one or more parameters indicates a size of a time window for transmitting sidelink HARQ feedback information to the base station. Miao discloses in par[0064] the timing window comprises a slotoffsetMin indicating a slot used to transmit PSSCH and slotoffsetMAx  indicating a slot used to transmit HARQ over PSFCH (the one or more parameters indicates a size of a time window for transmitting sidelink HARQ feedback information to the base station). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to  combine the teaching of Miaso et al. with that of He et al. to arange a time window  comprising a slot for transmitting PSSCH and a slot for transmitting HARQ.  
In claim 5, He et al. discloses determining, based on the bitwidth and based on the SL DCI, a value of the first indicator field (see fig.36; col.50, lines 52-60; a UE receives configuration for a slot offset value comprising a first slot  for receiving PSSCH ad  a second slot for transmission HARQ over PSFCH); and determining the sidelink HARQ feedback timing based on the value of the first indicator field ( see fig.8; col.14; lines 45-50; the UE 802 reports HARQ feedback to serving eNB).
In claim 6, He et al. does not specifically disclose the bitwidth corresponds to 1,2, or 3. But it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to imply the length of bitmap taught by Miao to include 1,2,3 bits which respectfully defines the number of slots; and if combined with the teaching of He et al., one skilled in the art would be able to determine the time slot window  based on the bit length.     
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. ( US Pat.11,356,979) in view of Miao ( US Pub.2020/0396040), and further in view of  Guo et al. (US Pub.2020/0228247).
In claim 11, He et al. discloses in fig.8; col.14; lines 43-50; the UE 803 reports HARQ 814 over PSFCH to UE 802 which reports HARQ feedback to serving BS on PUCCH/PUSCH transmission 815. But He et al. does not specifically disclose the first indicator field indicates a physical sidelink feedback channel (PSFCH) to physical HARQ timing. Guo et al. discloses in par[0187,0190,0191] a serving eNB allocates a sidelink resource for transmission from a first UE to a second UE. The allocation indicates time for PSFCH transmission from the second UE and HARQ transmission from the first UE over PUCCH (PSFCH-HARQ timing). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Guo et al. with that of He et al. to configure a PSFCH-HARQ timing indicator for a UE.     
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 4, the prior art fails to disclose the time window comprises a plurality of
discontinuous time intervals, and wherein each of the plurality of discontinuous time intervals corresponds to one or more uplink slots.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al. ( US Pub.2021/0250136; Sidelink HARQ);
He et al. ( US Pub.2020/0336253; Method and Apparatus for Configuration of Resource Sensing in NR V2X Resource allocation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413